543 F. Supp. 630 (1982)
The WISCONSIN STATE AFL-CIO, John W. Schmitt as its president and individually, and Jack B. Reihl as its secretary-treasurer and individually; the United Auto Workers Union, Region 10, Ralph W. Koenig as its director and individually, and William Troestler as the coordinator of its Community Action Program and individually; the Democratic Party of Wisconsin and Matthew Flynn as its chairman and individually; Ronald J. De Lain as the Clerk of Brown County and individually; Gary R. George as a member of the Wisconsin State Senate and individually; and, John Brogan, Plaintiffs,
v.
ELECTIONS BOARD, an independent agency of the State of Wisconsin; its chairman, William Mattka; each of its members individually, Gary Aamodt, Stephen A. Beyer, Gregory B. Conway, Esther Kaplan, James Murphy, John Niebler, and Helen Sigmund; and, its executive secretary, Gerald J. Ferwerda, Defendants,
and
the Republican Party of Wisconsin, the League of Women Voters, the City of Milwaukee, Clifford W. Krueger, Stephen R. Leopold, Thomas A. Hauke, Annette Polly Williams, Governor Lee S. Dreyfus, Tommy G. Thompson, Donald J. Hannaway, Fred A. Risser and Ed G. Jackamonis, Intervening parties.
Civ. A. No. 82-C-0113.
United States District Court, E. D. Wisconsin.
June 9, 1982.
Order Filed June 16, 1982.
*631 Jon P. Axelrod, Madison, Wis., for plaintiffs.
F. Joseph Sensenbrenner, Deputy Atty. Gen., Madison, Wis., for defendants.
Before BAUER, Circuit Judge, and GORDON and EVANS, District Judges.

DECISION and ORDER
In 1972 the Wisconsin Legislature enacted legislation to reapportion the state's 33 Senate districts and 99 Assembly districts on the basis of the 1970 census. See Wis. Stat. § 4.001(1). The 1972 legislative elections and subsequent legislative elections have been conducted under the district boundaries established by the Wisconsin Legislature in 1972.
In 1980, the Bureau of the Census, United States Department of Commerce, conducted a decennial census of Wisconsin, as well as all other states. The 1980 census figures, as recertified by the Census Bureau on May 19, 1982, set the population of Wisconsin at 4,705,521. According to the current census figures, if the state were to be divided into 33 Senate districts of precisely equal numbers, each district would contain 142,591 persons. The population required to make the districts perfectly equal in population *632 will be referred to in this decision as the "ideal norm." The ideal norm for 99 Assembly districts, according to the 1980 census, is 47,531.
The 1980 population of 4,705,521 represents a 6.5 percent increase from the 1970 population of 4,417,933. The 1980 census figures also reveal shifts in population, most notably an increase in the population in northern Wisconsin and a decrease in the population in southeastern Wisconsin, particularly in the City of Milwaukee. Because of population growth and shifts, there exists today significant disparities in the populations of the current state legislative districts. The existing Senate districts range from a district where the population exceeds the ideal norm by 27.3%, to a district where the population is less than the ideal norm by 22.5%. The current Assembly districts range from a district where the population exceeds the ideal norm by 29% to a district where the population is less than the ideal norm by 33.4%.
To date, a new legislative reapportionment plan has not been enacted. We have been advised that a plan was passed by the legislature in May but that it was vetoed by Governor Lee Dreyfus. The vetoed plan has been submitted to us for our consideration and, after reviewing it, we conclude that it is one of the worst efforts before us and for that reason we decline to adopt it. The plan has, in our opinion, no redeeming value[1] and we will not discuss it further in this opinion.
This action, seeking a declaration that the present apportionment of Wisconsin's legislative districts is unconstitutional and praying for a judicial plan of reapportionment was filed in this district on February 2, 1982. Judge Terence T. Evans, the United States District Court judge to whom this matter was originally assigned, determined that the case was appropriate for treatment by a three judge panel under 28 U.S.C. § 2284, and accordingly he requested in a letter to the Chief Judge of the United States Court of Appeals for the Seventh Circuit that two other judges be appointed to form a panel to consider this case. On February 8, 1982, Chief Judge Walter J. Cummings of the Seventh Circuit Court of Appeals designated Judge Myron L. Gordon of the United States District Court for the Eastern District of Wisconsin and Judge William J. Bauer of the United States Court of Appeals for the Seventh Circuit to join Judge Evans in forming a three judge court to consider this case.
On February 22, 1982, we entered an order declaring the current reapportionment scheme unconstitutional and enjoining the defendant state Elections Board from preparing for or administering any elections using the current Senate and Assembly districts. The order also set deadlines for the filing of motions to intervene and for the submission of proposed reapportionment plans. Within the scheduled deadlines, the court received eight motions to intervene and, after one was withdrawn, the remaining seven were granted. Three of the parties, in addition to the original plaintiffs, submitted proposed state-wide reapportionment plans. Other parties submitted plans dealing with portions of Milwaukee County. Plans were also submitted by interested non-parties.
Subsequently, Governor Dreyfus moved to intervene. He also moved that we abstain from further proceedings because he had filed a petition to invoke the original jurisdiction of the Wisconsin Supreme Court to consider reapportionment. The Governor's motion to intervene as a party was granted. His abstention motion was denied. In light of the intervention of the Governor, legislative leaders of both the majority Democratic party and the minority Republican party moved to intervene in the case. Their motions were granted.
*633 The Wisconsin Supreme Court granted the Governor's petition and assumed jurisdiction of his reapportionment action, but that action was removed to the United States District Court for the Western District of Wisconsin. On April 1, 1982, the Western District court transferred the case to us. The matter is properly here, and the requisite conditions precedent to the exercise of our jurisdiction have been satisfied.
On April 21, 1982, we entertained oral arguments, and on April 23 an order was entered noting that we were reluctant to act until convinced that all reasonable efforts to establish a constitutionally acceptable redistricting plan had been exhausted by those charged with a duty to perform. Because the elected representatives of the people of Wisconsin have been unable to agree, we must now discharge our duty under the law. Before performing that duty, however, we deem it appropriate to note the following.
In Reynolds v. Sims, 377 U.S. 533, 84 S. Ct. 1362, 12 L. Ed. 2d 506 (1964), the United States Supreme Court held that the Equal Protection Clause of the United States Constitution requires that state legislative districts be apportioned on a population basis.
"We hold that, as a basic constitutional standard, the Equal Protection Clause requires that the seats in both houses of a bicameral state legislature must be apportioned on a population basis. Simply stated, an individual's right to vote for state legislators is unconstitutionally impaired when its weight is in a substantial fashion diluted when compared with votes of citizens living in other parts of the State."
Reynolds v. Sims, 377 U.S. at 568, 84 S. Ct. at 1385. In so holding, the Supreme Court extended the "one person, one vote" principle enunciated with respect to congressional reapportionment in Baker v. Carr, 369 U.S. 186, 82 S. Ct. 691, 7 L. Ed. 2d 663 (1962), to state legislative reapportionment.
Pursuing the concept of apportionment by population, the court continued:
"By holding that as a federal constitutional requisite both houses of a state legislature must be apportioned on a population basis, we mean that the Equal Protection Clause requires that a State make an honest and good faith effort to construct districts, in both houses of its legislature, as nearly of equal population as is practicable." Reynolds, supra, at 577, 84 S. Ct. at 1388.
Clearly, with respect to apportionment, equal population is the "most elemental requirement of the Equal Protection Clause." Connor v. Finch, 431 U.S. 407, 409-410, 97 S. Ct. 1828, 1830, 52 L. Ed. 2d 465 (1977); Chapman v. Meier, 420 U.S. 1, 22, 95 S. Ct. 751, 763, 42 L. Ed. 2d 766 (1975). To prevent the debasement of citizens' voting power and to honor the dictates of the Equal Protection Clause, equality of population, to the extent it is practicable, is the cornerstone of any constitutional apportionment plan.
Within the overall requirement that districts be as equal in population as practicable, different standards of population equality apply to different types of plans. A congressional plan is held to a more exacting standard of population equality than a legislative plan, Chapman v. Meier, 420 U.S. 1, 23, 95 S. Ct. 751, 764, 42 L. Ed. 2d 766 (1975), Gaffney v. Cummings, 412 U.S. 735, 741-742, 93 S. Ct. 2321, 2325, 37 L. Ed. 2d 298 (1973). Similarly, a court-ordered legislative plan is held to a higher standard of equality than a legislative plan enacted by a state. See: Chapman and Connor, supra.
Some deviations from a strict population standard may be permitted in a legislative reapportionment plan, if they promote some rational state policy, Reynolds, supra, at 579, 84 S. Ct. at 1390:
"So long as the divergences from a strict population standard are based on legitimate considerations incident to the effectuation of a rational state policy, some deviations from the equal-population principle are constitutionally permissible with respect to the apportionment of seats in either or both of the two houses of a bi-cameral state legislature."
*634 While some deviations are permitted, the court in Reynolds observed:
"[C]areful judicial scrutiny must of course be given, in evaluating state apportionment schemes, to the character as well as the degree of deviations from a strict population basis. But if, even as a result of a clearly rational state policy of according some legislative representation to political subdivisions, population is submerged as a controlling consideration in the apportionment of seats in a particular legislative body, then the right of all of the State's citizens to cast an effective and adequately weighted vote would be unconstitutionally impaired." Reynolds, supra, at 580, 84 S. Ct. at 1390 (Emphasis added.)
The United States Supreme Court has declined to define a statistically permissible level of population variation. Each case must be considered on its own facts. We believe that a court-ordered legislative reapportionment plan should meet a high standard of population equality. Deviations from population equality should, if at all possible, be of the de minimis variety.
The plans submitted to us differ greatly in their range of deviation. For example, the plan submitted by the plaintiff Democrats has an assembly deviation range of 2.83 (high district + 1.36, low district - 1.47) while the plan submitted by the Republican party has a deviation range of 10.11 (high district + 5.60, low district -4.54). The Democrats' plan is the lowest, and the Republican plan the second highest. We believe that a constitutionally acceptable plan should not deviate as high as 10%, and should, if possible, be kept below 2%.
The Wisconsin Constitution provides that Assembly districts should "... consist of contiguous territory and be in as compact form as practicable." Wis.Const. Art. IV, § 4. Within the limitations imposed by the requirement of population equality, the state may legitimately desire to make districts compact and contiguous.
"A State may legitimately desire ... to provide for compact districts of contiguous territory in designing a legislative apportionment scheme."
Reynolds, supra, 377 U.S. 533, 578, 84 S. Ct. 1362, 1389, 12 L. Ed. 2d 506 (1964). The Wisconsin Supreme Court has defined "contiguous" to mean that a district "cannot be made up of two or more pieces of detached territory," State ex rel. Lamb v. Cunningham, 83 Wis. 90, 148, 53 N.W. 35, 57 (1892). The term "compact" has not been defined in Wisconsin, but other states with similar constitutional requirements have defined "compact" as meaning closely united in territory. See People ex rel. Woodyatt v. Thompson, 155 Ill. 451, 40 N.E. 307 (1895).
The constitutional requirement of compactness is not absolute; the districts must be as compact "as practicable," Wis. Const. Art. IV, § 4. Practical factors such as natural or political subdivision boundaries may legitimately vary the shapes of districts. In other words, districts should be reasonably, though not perfectly, compact and contiguous, People ex rel Scott v. Grivetti, 50 Ill. 2d 156, 277 N.E.2d 881 (1971).
Although important, the requirement of compactness is clearly subservient to the overall objective of population equality. See People ex rel. Scott v. Grivetti, supra. While recognizing the secondary importance of compactness, we note that some of the plans submitted to us contain districts that are anything but compact. Some contain districts that wiggle and meander without any discernible reason save, perhaps, for the desire to stretch a district to fit some political end.
The most commonly urged justification for variation from strict population equality in state legislative reapportionment plans is that the integrity of county lines should be preserved. See Sims v. Amos, 336 F. Supp. 924, 933 (M.D.Ala.1972). Adherence to that justification has been urged in this suit, but only by those who have submitted plans with significant population deviations. The Wisconsin Constitution provides that county, town and ward lines should be maintained:
"The members of the Assembly shall be chosen biennially, by single districts, on *635 the Tuesday succeeding the first Monday of November after the adoption of this amendment, by the qualified electors of the several districts, such districts to be bounded by county, precinct, town or ward lines to consist of contiguous territory and be in as compact form as practicable."
Article IV, § 4, Wisconsin Constitution (emphasis supplied).
At one time, Assembly districts which divided counties were held unconstitutional in Wisconsin except where a county was entitled to more than one state Representative. State ex rel. Attorney General v. Cunningham, 81 Wis. 440, 468, 51 N.W. 724 (1892). County lines were considered to be "inviolable" in Wisconsin, and the principle was incorporated into the court-ordered reapportionment plan adopted by the Wisconsin Supreme Court in 1964. See State ex rel. Reynolds v. Zimmerman, 23 Wis. 2d 606, 128 N.W.2d 16 (1964). That plan, the last "intact-county" plan in Wisconsin, established population deviation ranges that would be totally unacceptable today. The 1964 court-ordered plan, announced before the United States Supreme Court decided Reynolds v. Sims, contained 53 Assembly districts with deviations exceeding 10%. The largest average deviation, 32.5%, was in Walworth County with a population of 52,368, 12,840 over the ideal norm of 39,528. At the other end of the scale was the Calumet County district with a population of 22,268, 17,260 below the ideal norm. Calumet County's deviation was 43.7%. The total deviation, high to low, was 76.2%. Considering the United States Supreme Court decisions of the 1960's and the drastic deviations in the 1964 plan, it is little wonder that Robert W. Warren, the then-Attorney General of Wisconsin, now United States District Court Judge for the Eastern District of Wisconsin, found the Wisconsin constitutional requirements regarding the respecting of county lines to be "nugatory" in an opinion written in 1969. See 58 Op. Atty. Gen. 88 (1969).
While maintaining the integrity of county lines may be a desirable objective, we believe its general incompatibility with population equality makes it only a consideration of secondary importance. On this point we further observe that the best plan on keeping counties intact, the plan denominated as "Republican II," only keeps 34 together, while the "Democrat II" plan keeps 30 intact.
The other Republican plan submitted to us keeps only 19 counties intact and the second Democratic plan that we have considered keeps 26 counties together. None of the other plans are particularly impressive on this point although all, except for the so-called "Hauke-Leopold" plan with 21, keep more than the present 23 counties together.
Our plan, which will be discussed later, was drafted with the somewhat elusive goal of maintaining the integrity of county lines firmly in mind. We were able to succeed only to the extent of keeping 31 counties intact.
Although the Wisconsin Constitution quoted above provides for the maintenance of county, town and ward lines[2], absent is any requirement that city and village boundaries be maintained. The plaintiffs, whose plan splits more municipalities than those submitted by others, argue that the framers of the Constitution realized that the dividing of cities and villages would be necessary to achieve population equality in districts. They rely on State ex rel. Lamb v. Cunningham, supra, at 148, 53 N.W. 35, where the Supreme Court states:
"It will be observed that the section quoted speaks of `ward lines,' but contains no other reference to cities. From this it is manifest that the framers of the constitution, even at that early day, contemplated that the necessity was likely to arise for dividing up cities by ward lines in the formation of assembly districts, and thus allow smaller factors to enter into the *636 formation of such districts, and to that extent facilitate the equality of representation."
Thus, they conclude, there is no Wisconsin constitutional requirement that city or village boundaries be maintained.
The Republicans concede that the maintenance of municipal boundaries is not constitutionally required, but argue that the court should engage in a "... carefully tailored relaxation of the Article IV restrictions against breaching of county, municipal, village, town and ward boundaries." Republican Party Brief, p. 40. They argue that the degree of relaxation of the requirements should be limited and that population variances of around 10% are acceptable, if necessary to adhere better to municipal lines.
The Blaney Institute, Inc., of Madison, Wisconsin, which has been very helpful to the court in providing comparative data on the plans submitted[3], reports that the number of "municipal splits" in the two Republican plans are 48 and 66, while the numbers for the two Democratic party plans are 105 and 115. The two Republican plans average 192.5, and the two Democratic plans average 186.5 in the number of county splits.
We believe the maintenance of municipal boundaries to be important. We agree, however, with the apparent sentiment of all involved in this case that the splitting of municipal boundaries is necessary to adhere to the one person, one vote, principle. We believe that municipal splits should be used sparingly and we have tried to do so in our plan.
Closely related to the goal of maintaining the integrity of county and municipal lines is the objective of preserving identifiable communities of interest in redistricting. One important aspect of this concern is avoiding any dilution in the voting strength of racial and ethnic minorities. Among the identifiable racial and ethnic minorities in Wisconsin, only black citizens of Milwaukee County represent a sufficiently large population in a relatively concentrated area to be an effective majority in any Senate or Assembly districts. We believe that sound policy requires that any redistricting plan ensure fair representation to the black population. Our plan clearly meets this objective. We will comment on this aspect of our plan when we discuss its impact on Milwaukee County later in this decision.
A substantial number of Hispanics reside in Milwaukee County but, because of their dispersement within the county, it is impossible to draw an otherwise constitutional Assembly district with a high percentage of Hispanic residents. Our plan, however, avoids as much as possible the fragmentation of the Hispanic community by including the areas of heaviest Hispanic concentration in one Assembly district. By locating the primary concentration of the Hispanic population in one district, the plan helps to ensure that Hispanics will have the greatest potential to influence the election of a Representative of their choice.
Like the Hispanic minority, American Indians are dispersed throughout the state to the extent that it is impossible to draw an otherwise constitutional district with a large (over 65%) percentage of American Indian inhabitants. However, by locating one of the primary concentrations of American Indians (Menominee, Forest and a portion of Shawano Counties) in one district, our plan will have the potential to provide them with an opportunity to influence the election of a State Representative of their choice.
We have carefully studied the plans and arguments submitted to us by both the parties and the non-parties to this litigation. Although we have found all of them to be helpful, we are particularly indebted to Attorneys Ronald R. Ragatz, Jon P. Axelrod, Stephen G. Ryan and Robert M. Whitney for their excellent briefs and analyses. The submissions have been very helpful to us in *637 meeting our obligations in this difficult case.
Keeping in mind the criteria discussed above, we have reluctantly concluded that we can, by drawing our own plan, be more faithful to the goals of reapportionment than would be the case if we were to take the easy way out and merely adopt one of the plans submitted to us. For this reason we promulgated the attached plan as our reapportionment plan.
We have no desire to comment extensively on our plan. We will, however, make a number of general observations.

Population Equality

The Best in the History of Wisconsin
The old "intact county" state constitutional requirements resulted, since statehood, in a Wisconsin legislature that was not apportioned according to population until 1972. Even the 1964 plan, drafted during the formative years of the "one person, one vote" principle had, as we have observed, intolerable population deviations of 76.2%. The best plan submitted to us, as we have further observed, has a population deviation of 2.83%. Our plan not only improves upon the plaintiffs' submission, it surpasses the effort of the 1972 legislature and creates the lowest population deviation in the history of Wisconsin.
The ideal population of an assembly district, as stated on page 2, is 47,531. The largest of our ninety-nine districts is number 43, with a population of 47,944. The smallest of our districts is number 26, with a population of 47,119. The high district is only 413 over the ideal, and the low is only 412 people under. The deviation in our plan is a scant 1.74%.
Our plan has no districts that vary from the ideal norm by more than 0.87%. Of the plans submitted to us, only the plaintiffs' did reasonably well on this point, but even their plan contained nine districts that had more than a 1% deviation. The other plans, Hauke-Leopold with 34 districts over one percent deviation, the Republicans with 38, and the plan submitted by intervenor Senator Clifford W. Krueger with 45, have failed to impress us. We believe that our plan honors the young but equitable constitutionally required condition that, in a representative form of government, the vote of each person be, to the extent reasonably possible, equal in weight to the vote of another.

Milwaukee County

General
Milwaukee County has a population of 964,988. Its population represents 20.5% of Wisconsin's 4,705,521 inhabitants. It has 641,443 more people than the second largest county in Wisconsin. It contains 18 municipalities plus the state's largest city. It has the state's largest concentrations of black and Hispanic inhabitants. It contains many of the often conflicting interests involved in reapportionment, and for these reasons we deem it appropriate to comment on how our plan operates in it.

Minority
Three districts, numbers 10, 11, and 12, contain more than 65% black residents. Coupled together into a Senate district, our plan serves the constitutional mandate of not diluting minority voting strength.
District 15 of our plan contains Wards 222, 223, 224, 225, 226, 227, 228, 229 and 230, the wards of the city (and state for that matter) that have the largest concentrations of Hispanic citizens. Thus, the objectives discussed previously on pages 11 and 12 of this decision are served.

Intact Communities
The City of Wauwatosa, with 51,308 residents, and the City of West Allis, with a population of 63,982, join the City of Milwaukee in being communities within Milwaukee County having populations above the ideal norm for one district. Our plan, however, serves their "community of interest" by creating one district for each that contains only residents of either West Allis or Wauwatosa. In so doing, District 16, *638 with 47,618 residents of West Allis, contains 74.4% of the city's total population. District 67, which contains 47,198 of Wauwatosa's 51,308 people, holds 91.9% of its residents.
The City of Milwaukee, with 636,210 people, could contain 13 districts full of only city residents. As an intervenor in this suit, the city has argued that it should not be cut up into split districts as it is at present, and that other plans, notably the Democrats, only give it nine full districts. Our plan gives the City of Milwaukee 10 full districts and 5 split districts. In three of the split districts, the city versus non-city ratios is 44,131 to 3,535 (District 17), 44,000 to 3,667 (District 14), and 37,473 to 10,042 (District 1). With the city having 125,604 residents (87.9% of the total) of the total population of 142,848 in these districts we believe our plan to be sufficiently sensitive to the concerns of the state's largest city.[4]
Of the sixteen communities of less than 47,531 in Milwaukee County, our plan keeps thirteen intact. The intact communities are Brown Deer, West Milwaukee, Shorewood, Whitefish Bay, Fox Point, Bayside (including the portion of Bayside in Ozaukee County), River Hills, St. Francis, South Milwaukee, Cudahy, Franklin, Hales Corners and Greenfield. The three split communities are Oak Creek (split 6,801 in one district and 10,131 in another), Greendale (13,504 in one district, 3,424 in another), and Glendale (9,446 in one district, 4,436 in another).
In addition to our treatment of Wauwatosa and West Allis, and our grouping of blacks and Hispanics, we believe our plan honors various "communities of interest" by keeping together pockets of interest like the north shore suburbs, the east side of Milwaukee, and the cities of Cudahy-South Milwaukee.

Incumbent Residency
In our order of April 23, 1982 we reviewed some of the options available to us, including the option of drafting our own plan and stated: "In judicially enacting any plan, incumbent residency will not be a consideration of this court." We have been faithful to that pledge. At no time in the drafting of this plan did we consider where any incumbent legislator resides or whether our plan would inure to the political benefit of any one person or party.
While our plan has been drafted without incumbency considerations, we were mindful of the fact that the fall elections only call for the election of Senators presently holding odd numbered Senate seats. Consequently, the residents of Wisconsin presently living in even numbered Senate districts will not be electing Senators under our plan until 1984. To minimize the number of people affected by our plan as it relates to Senate districts, we have tried, as much as possible consistent with the principle of one person, one vote, to use even numbers for the Senate districts in our plan that roughly correspond to areas assigned to even numbered districts in the 1972 act.
Because all ninety-nine members of the state Assembly will be selected under this plan, we saw no reason to adhere to any numbering system for Assembly districts that related to the 1972 law.

Conclusion
The drafting of our plan required an enormous effort[5]. It was done without the use of a computer, and some of the data submitted to us was, in some ways, inaccurate. The certifications of population pockets were occasionally changed, and even the final state population was adjusted again *639 on May 24, 1982[6]. Some minor changes could not be incorporated into our plan. For example, on May 26, 1982 we were advised by the Legislative Reference Bureau that the City of St. Francis was incorrectly listed in previously submitted data as having 10,066 people when it actually had 24 people less. The 24 people lost to St. Francis were actually residents of the city of Milwaukee, thus raising its stated population from 636,210 to 636,234. We were not told the ward(s) of Milwaukee that contained the newly found 24.
We have tried to be as accurate as possible in drafting our plan. For the reasons stated above, and due to the enormity of the task, however, we recognize the possibility that arithmetic and/or inclusion-exclusion error could slip into the final product. For this reason we request that Dr. H. Rupert Theobald[7], Chief of the Wisconsin Legislative Reference Bureau, review our plan as soon as possible and advise us if any corrections are necessary.
For the foregoing reasons the court issues the following orders:
1. The appended judicial plan of reapportionment be effective for the 1982 legislative elections and thereafter until such time as a valid constitutional redistricting plan is enacted into law.
2. The injunction issued on February 22, 1982 is dissolved.
3. All deadlines, relating to such matters as notice of elections, and the circulating and filing of nomination papers for the full election are relaxed to the extent necessary to permit the elections to take place as scheduled. The defendant Elections Board, if necessary, may set new dates that are not inconsistent with the purpose of this order, to wit: the election of legislators in the fall.

APPENDIX

THE 1982 FEDERAL COURT REAPPORTIONMENT PLAN FOR THE STATE OF WISCONSIN
The Plan includes:
A Population List of the 99 Assembly Districts
A Population List of the 33 Senate Districts
A Listing, by Assembly Districts, of the Component Parts of Each District


                       Assembly Districts
Assembly                              Deviation from Norm
District         Population          People      Percentage
    1              47,515              -16          -.03%
    2              47,339              -192         -.40%
    3              47,417              -114         -.24%
    4              47,854              +323         +.68%
    5              47,708              +177         +.37%
    6              47,509              -22          -.05%
    7              47,814              +283         +.60%
    8              47,504              -27          -.06%
    9              47,522              -9           -.02%
   10              47,389              -142         -.30%
   11              47,707              +176         +.37%
   12              47,861              +330         +.69%
   13              47,612              +81          +.17%
   14              47,667              +136         +.29%



*640
                          Assembly Districts
Assembly                                  Deviation from Norm
District           Population           People        Percentage
   15                47,200              -331            -.70%
   16                47,618              +87             +.18%
   17                47,666              +135            +.28%
   18                47,588              +57             +.12%
   19                47,731              +200            +.42%
   20                47,565              +34             +.07%
   21                47,525              -6              -.01%
   22                47,232              -299            -.63%
   23                47,135              -396            -.83%
   24                47,263              -268            -.56%
   25                47,143              -388            -.82%
   26                47,119              -412            -.87%
   27                47,254              -277            -.58%
   28                47,616              +85             +.18%
   29                47,796              +265            +.56%
   30                47,530              -1               .00%
   31                47,586              +55             +.11%
   32                47,841              +310            +.65%
   33                47,783              +252            +.53%
   34                47,459              -72             -.15%
   35                47,893              +362            +.76%
   36                47,601              +70             +.15%
   37                47,680              +149            +.31%
   38                47,698              +167            +.35%
   39                47,621              +90             +.19%
   40                47,778              +247            +.52%
   41                47,818              +287            +.60%
   42                47,354              -177            -.37%
   43                47,944              +413            +.87%
   44                47,678              +147            +.31%
   45                47,609              +78             +.16%
   46                47,751              +220            +.46%
   47                47,533              +2               .00%
   48                47,274              -257            -.54%
   49                47,376              -155            -.33%
   50                47,223              -308            -.65%
   51                47,580              +49             +.10%
   52                47,656              +125            +.26%
   53                47,852              +321            +.68%
   54                47,180              -351            -.74%
   55                47,218              -313            -.66%
   56                47,685              +154            +.32%
   57                47,691              +160            +.34%
   58                47,464              -67             -.14%
   59                47,302              -229            -.48%
   60                47,884              +353            +.74%
   61                47,233              -298            -.63%
   62                47,801              +270            +.57%
   63                47,186              -345            -.73%
   64                47,611              +80             +.17%
   65                47,517              -14             -.03%
   66                47,125              -406            -.85%
   67                47,198              -333            -.70%
   68                47,471              -60             -.12%
   69                47,292              -239            -.50%
   70                47,133              -398            -.84%
   71                47,145              -386            -.81%
   72                47,463              -68             -.14%
   73                47,603              +72             +.15%
   74                47,363              -168            -.35%
   75                47,735              +204            +.43%
   76                47,327              -204            -.43%
   77                47,521              -10             -.02%
   78                47,921              +390            +.82%
   79                47,788              +257            +.54%
   80                47,606              +75             +.16%
   81                47,296              -235            -.49%
   82                47,522              -9              -.02%
   83                47,543              +12             +.03%
   84                47,767              +236            +.50%
   85                47,704              +173            +.36%
   86                47,171              -360            -.75%
   87                47,555              +24             +.05%
   88                47,656              +125            +.26%
   89                47,829              +298            +.63%
   90                47,750              +219            +.46%
   91                47,244              -287            -.60%
   92                47,560              +29             +.06%
   93                47,629              +98             +.21%
   94                47,560              +29             +.06%
   95                47,339              -192            -.40%
   96                47,287              -244            -.51%
   97                47,852              +321            +.68%
   98                47,389              -142            -.30%
   99                47,482              -49             -.10%
            Senate Districts
NOTE: SENATE DISTRICTS SHALL BE REFERRED
TO AS "SD" AND ASSEMBLY
DISTRICTS AS "AD". AFTER
LISTING THE TOTAL FOR EACH
SENATE DISTRICT, THE NEXT NUMBER
WILL INDICATE THE NUMBER
OF PEOPLE BY WHICH THE DISTRICT
DEVIATES FROM THE IDEAL
SENATE DISTRICT SIZE OF 142,591.
THE NEXT NUMBER WILL INDICATE
THE PERCENTAGE OF DEVIATION.
SD 1:
      AD 1    47,515
      AD 2    47,339
      AD 3    47,417
              ______
             142,271       -320          -.22%
SD 2
      AD 4    47,854
      AD 5    47,708
      AD 6    47,509
              ______
             143,071       +480          +.34%



*641
               Senate Districts
SD 3
      AD 7    47,814
      AD 8    47,504
      AD 9    47,522
             _______
            142,840      +249            +.17%
SD 4
      AD 10   47,389
      AD 11   47,707
      AD 12   47,861
             _______
            142,957      +366            +.26%
SD 5
      AD 13   47,612
      AD 14   47,667
      AD 15   47,200
             _______
            142,479      -112            -.08%
SD 6
      AD 16   47,618
      AD 17   47,666
      AD 18   47,588
             _______
            142,872      +281            +.20%
SD 7
      AD 19   47,731
      AD 20   47,565
      AD 21   47,525
              ______
             142,821     +230            +.16%
SD 8
      AD 22   47,232
      AD 23   47,135
      AD 24   47,263
              ______
             141,630     -961            -.67%
SD 9
      AD 25   47,143
      AD 26   47,119
      AD 27   47,254
             _______
             141,516     -1075           -.75%
SD 10
      AD 28   47,616
      AD 29   47,796
      AD 30   47,530
             _______
             142,942     +351            +.25%
SD 11
      AD 31   47,586
      AD 32   47,841
      AD 33   47,783
              ______
             143,210     +619            +.43%
SD 12
      AD 34   47,459
      AD 35   47,893
      AD 36   47,601
              ______
             142,953     +362            +.25%
SD 13
      AD 37   47,680
      AD 38   47,698
      AD 39   47,621
              ______
             142,999     +408            +.28%
SD 14
      AD 40   47,778
      AD 41   47,818
      AD 42   47,354
              ______
             142,950     +359            +.25%
SD 15
      AD 43   47,944
      AD 44   47,678
      AD 45   47,609
              ______
             143,231     +640            +.45%
SD 16
      AD 46   47,751
      AD 47   47,533
      AD 48   47,274
              ______
             142,558     -33             -.02%
SD 17
      AD 49   47,376
      AD 50   47,223
      AD 51   47,580
              ______
             142,179    -412             -.29%
SD 18
      AD 52   47,656
      AD 53   47,852
      AD 54   47,180
              ______
             142,688    +97              +.07%
SD 19
      AD 55   47,218
      AD 56   47,685
      AD 57   47,691
              ______
             142,594    +3               +0%
SD 20
      AD 58   47,464
      AD 59   47,302
      AD 60   47,884
              ______
             142,650    +59              +.04%
SD 21
      AD 61   47,233
      AD 62   47,801
      AD 63   47,186
              ______
             142,220    -371             -.26%
SD 22
      AD 64   47,611
      AD 65   47,517
      AD 66   47,125
              ______
             142,253    -338            -.24%
SD 23
      AD 67   47,198
      AD 68   47,471
      AD 69   47,292
              ______
             141,961    -630            -.44%
SD 24
      AD 70   47,133
      AD 71   47,145
      AD 72   47,463
              ______
             141,741    -850            -.60%



*642
               Senate Districts
SD 25
      AD 73   47,603
      AD 74   47,363
      AD 75   47,735
              ______
             142,701      +110            +.08%
SD 26
      AD 76   47,327
      AD 77   47,521
      AD 78   47,921
              ______
             142,769      +178            +.12%
SD 27
      AD 79   47,788
      AD 80   47,606
      AD 81   47,296
              ______
             142,690      +99             +.07%
SD 28
      AD 82   47,522
      AD 83   47,543
      AD 84   47,767
              ______
             142,832      +241            +.17%
SD 29
      AD 85   47,704
      AD 86   47,171
      AD 87   47,555
              ______
             142,430      -161            -.11%
SD 30
      AD 88   47,656
      AD 89   47,829
      AD 90   47,750
              ______
             143,235      +644            +.45%
SD 31
      AD 91   47,244
      AD 92   47,560
      AD 93   47,629
              ______
             142,433      -158            -.11%
SD 32
      AD 94   47,560
      AD 95   47,339
      AD 96   47,287
              ______
             142,186      -405            -.28%
SD 33
      AD 97   47,852
      AD 98   47,389
      AD 99   47,482
              ______
             142,723      +132            +.09%


Assembly Districts
FIRST ASSEMBLY DISTRICT
Milwaukee County:
  City of St. Francis
  City of Milwaukee, wards 234, 260, 261,
    263-278, and 280
SECOND ASSEMBLY DISTRICT
Milwaukee County:
  City of Milwaukee, wards 205, 206, 240-259,
    279, and 281
THIRD ASSEMBLY DISTRICT
Milwaukee County:
  City of South Milwaukee
  City of Cudahy
  City of Oak Creek, wards 2, 6, 7, 9, 10, 11,
    and 12
FOURTH ASSEMBLY DISTRICT
Milwaukee County:
  City of Milwaukee, wards 40-65
FIFTH ASSEMBLY DISTRICT
Milwaukee County:
  Village of Shorewood
  Village of Whitefish Bay
  Village of Fox Point
  Village of Bayside
  Village of River Hills
  City of Glendale, wards 3, 4, 8, and 9
Ozaukee County:
  Village of Bayside
SIXTH ASSEMBLY DISTRICT
Milwaukee County:
  Village of Brown Deer
  City of Glendale, wards 1, 2, 5, 6, 7, 10, 11,
    and 12
  City of Milwaukee, wards 163-169, 171,
    172, 173, 178, and 179
SEVENTH ASSEMBLY DISTRICT
Milwaukee County:
  City of Milwaukee, wards 80-83, 85, 170,
    174-177, 282-295, 299, and 300
Washington County:
  City of Milwaukee, 2 people from ward
    285
EIGHTH ASSEMBLY DISTRICT
Milwaukee County:
  City of Milwaukee, wards 19, 20, 21, 25,
    26, 27, 28, 31-39, 84, 86-89, 126, 127,
    180-182
NINTH ASSEMBLY DISTRICT
Milwaukee County:
*643
  City of Milwaukee, wards 90-104, 123-125,
    129, 130, 133-135, 139, 141, 142,
    309, 310
TENTH ASSEMBLY DISTRICT
Milwaukee County:
  City of Milwaukee, wards 1-3, 22-24, 29,
    30, 122, 128, 131, 136, 183, 184, 185, and
    187-193
ELEVENTH ASSEMBLY DISTRICT
Milwaukee County:
  City of Milwaukee, wards 4-15, 105-112,
    and 186
TWELFTH ASSEMBLY DISTRICT
Milwaukee County:
  City of Milwaukee, wards 16-18, 67, 68,
    113-121, 194-199, and 303
THIRTEENTH ASSEMBLY DISTRICT
Milwaukee County:
  City of Milwaukee, wards 66, 69-77, 132,
    137, 138, 140, 304-308, 311-313
FOURTEENTH ASSEMBLY DISTRICT
Milwaukee County:
  City of Milwaukee, wards 78, 79, 143-150,
    154, 155, 158, and 314-324
  City of West Allis, wards 16 and 17
FIFTEENTH ASSEMBLY DISTRICT
Milwaukee County:
  City of Milwaukee, wards 151-153, 156,
    221-233, 235-239, and 262
SIXTEENTH ASSEMBLY DISTRICT
Milwaukee County:
  City of West Allis, wards 1-15, 19-27,
    and 34
SEVENTEENTH ASSEMBLY DISTRICT
Milwaukee County:
  City of Milwaukee, wards 157, 159-162,
    200-204, and 207-220
  City of West Milwaukee
EIGHTEENTH ASSEMBLY DISTRICT
Milwaukee County:
  City of Greenfield
  Village of Greendale, wards 7, 9
  City of West Allis, wards 18, and 28-33
NINETEENTH ASSEMBLY DISTRICT
Racine County:
  City of Racine, wards 2-4, 6, 17-22, 24-28
  Town of Mount Pleasant, wards 1, 4-6
  Village of Elmwood Park
TWENTIETH ASSEMBLY DISTRICT
Racine County:
  City of Racine, wards 1, 5, 7-16, 23, 29-32
  Village of North Bay
  Village of Wind Point
TWENTY-FIRST ASSEMBLY DISTRICT
Racine County:
  Town of Caledonia
  Town of Mount Pleasant, wards 2-3, 7-12
  Town of Raymond
  Town of Yorkville
  Village of Union Grove
  City of Sturtevant
TWENTY-SECOND ASSEMBLY DISTRICT
Kenosha County:
  Town of Brighton
  Town of Bristol
  Town of Paris
  Town of Pleasant Prairie, wards 5, 8, 9
  Town of Randall
  Town of Salem
  Town of Wheatland
  Village of Paddock Lake
  Village of Silver Lake
  Village of Twin Lakes
Racine County:
  Town of Burlington
  City of Burlington
Walworth County:
  Town of Bloomfield
  Village of Genoa City
*644 TWENTY-THIRD ASSEMBLY DISTRICT
Kenosha County:
  Town of Pleasant Prairie, wards 1-4, 6, 7
  City of Kenosha, wards 4-6, 14-18, 24-30,
    33, 34
TWENTY-FOURTH ASSEMBLY DISTRICT
Kenosha County:
  Town of Somers
  City of Kenosha, wards 1-3, 7-13, 19-23,
    31, 32
TWENTY-FIFTH ASSEMBLY DISTRICT
Rock County:
  Town of Beloit
  Town of Janesville
  Town of Rock
  City of Beloit, wards 1-11, 13-15, 19
  City of Janesville, wards 11-13
TWENTY-SIXTH ASSEMBLY DISTRICT
Rock County:
  Town of Bradford
  Town of Clinton
  Town of La Prairie
  Town of Turtle
  Village of Clinton
  City of Beloit, wards 12, 16-18, 20-22
  City of Janesville, wards 1-10, 20, 21
TWENTY-SEVENTH ASSEMBLY DISTRICT
Walworth County:
  All of Walworth County except:
    Town of Bloomfield
    Town of East Troy
    Town of LaGrange
    Town of Spring Prairie
    Town of Whitewater
    Village of East Troy
    Village of Genoa City
    City of Whitewater
TWENTY-EIGHTH ASSEMBLY DISTRICT
Milwaukee County:
  Village of Greendale, except wards 7 and
    9
  Village of Hales Corners
  City of Franklin
  City of Oak Creek, wards 1, 3, 4, 5, 8, 13,
    14, 15, 16, and 17
TWENTY-NINTH ASSEMBLY DISTRICT
Racine County:
  Town of Dover
  Town of Norway
  Town of Rochester
  Town of Waterford
  Village of Rochester
  Village of Waterford
Walworth County:
  Town of East Troy
  Town of Spring Prairie
  Village of East Troy
Waukesha County:
  Town of Vernon
  City of Muskego
  City of New Berlin, ward 21
THIRTIETH ASSEMBLY DISTRICT
Waukesha County:
  Town of Brookfield
  City of Brookfield, wards 7, 10-13, 16,
  18-20
  City of New Berlin, except ward 21
THIRTY-FIRST ASSEMBLY DISTRICT
Dodge County:
  City of Watertown
Jefferson County:
  Town of Aztalan
  Town of Concord
  Town of Farmington
  Town of Ixonia
  Town of Jefferson
  Town of Lake Mills
  Town of Milford
  Town of Waterloo
  Town of Watertown
  Village of Johnson Creek
  Village of Sullivan
*645
  City of Jefferson
  City of Lake Mills
  City of Waterloo
  City of Watertown
THIRTY-SECOND ASSEMBLY DISTRICT
Jefferson County:
  Town of Cold Spring
  Town of Hebron
  Town of Koshkonong
  Town of Oakland
  Town of Sumner
  City of Fort Atkinson
  City of Whitewater
Rock County:
  Town of Harmony
  Town of Johnstown
  Town of Lima
  City of Janesville, wards 14-19
Walworth County:
  City of Whitewater
THIRTY-THIRD ASSEMBLY DISTRICT
Dodge County:
  Town of Beaver Dam
  Town of Burnette
  Town of Calamus
  Town of Chester
  Town of Clyman
  Town of Elba
  Town of Emmet
  Town of Fox Lake
  Town of Hustisford
  Town of Lebanon
  Town of Leroy
  Town of Lowell
  Town of Oak Grove
  Town of Portland
  Town of Shields
  Town of Trenton
  Village of Clyman
  Village of Hustisford
  Village of Lowell
  Village of Reeseville
  City of Beaver Dam
  City of Fox Lake
  City of Juneau
  City of Waupun
Fond du Lac County:
  City of Waupun
THIRTY-FOURTH ASSEMBLY DISTRICT
LaCrosse County:
  Town of Medary
  City of LaCrosse except ward 18
THIRTY-FIFTH ASSEMBLY DISTRICT
LaCrosse County:
  LaCrosse County except:
    Town of Medary
    City of LaCrosse, wards 1-17
Monroe County:
  Town of Leon
  Town of Little Falls
  Town of Sparta
THIRTY-SIXTH ASSEMBLY DISTRICT
Crawford County
Vernon County
Grant County:
  Town of Boscobel
  Town of Marion
  Town of Millville
  Town of Mount Hope
  Town of Woodman
  Town of Wyalusing
  Village of Bagley
  Village of Mount Hope
  Village of Woodman
  City of Boscobel
THIRTY-SEVENTH ASSEMBLY DISTRICT
Green County:
  Green County except:
    Town of Brooklyn
    Town of Exeter
    Town of New Glarus
    Town of York
    Village of Belleville
    Village of Brooklyn
    Village of New Glarus
Rock County:
*646
  Town of Avon
  Town of Center
  Town of Fulton
  Town of Magnolia
  Town of Milton
  Town of Newark
  Town of Plymouth
  Town of Porter
  Town of Spring Valley
  Village of Footville
  Village of Orfordville
  City of Edgerton
  City of Milton
THIRTY-EIGHTH ASSEMBLY DISTRICT
Iowa County
Lafayette County
Sauk County:
  Town of Franklin
  Town of Prairie du Sac
  Town of Spring Green
  Town of Troy
  Village of Plain
  Village of Prairie du Sac
  Village of Sauk City
  Village of Spring Green
THIRTY-NINTH ASSEMBLY DISTRICT
Grant County:
  All of Grant County except for that portion
    in Assembly District Thirty-six
Richland County:
  Town of Eagle
  Town of Richwood
FORTIETH ASSEMBLY DISTRICT
Pierce County
St. Croix County:
  Town of Hudson
  Town of Kinnickinnic
  Town of Pleasant Valley
  Town of Troy
  Town of Warren
  Village of North Hudson
  Village of Roberts
  City of Hudson
  City of River Falls (that part located in
    St. Croix County)
FORTY-FIRST ASSEMBLY DISTRICT
Dunn County:
  Town of Eau Galle
  Town of Hay River
  Town of Knapp
  Town of Lucas
  Town of Menomonie
  Town of New Haven
  Town of Otter Creek
  Town of Sheridan
  Town of Sherman
  Town of Stanton
  Town of Tiffany
  Town of Weston
  Town of Wilson
  Village of Boyceville
  Village of Downing
  Village of Ridgeland
  Village of Wheeler
  City of Menomonie
St. Croix County:
  Town of Baldwin
  Town of Cady
  Town of Eau Galle
  Town of Emerald
  Town of Erin Prairie
  Town of Glenwood
  Town of Hammond
  Town of Richmond
  Town of Rush River
  Town of St. Joseph
  Town of Somerset
  Town of Springfield
  Town of Star Prairie
  Village of Baldwin
  Village of Hammond
  Village of Somerset
  Village of Star Prairie
  Village of Wilson
  Village of Woodville
  City of Glenwood
  City of New Richmond
*647 FORTY-SECOND ASSEMBLY DISTRICT
Burnett County
Polk County
St. Croix County:
  Town of Cylon
  Town of Forest
  Town of Stanton
  Village of Deer Park
FORTY-THIRD ASSEMBLY DISTRICT
Buffalo County
Pepin County
Trempealeau County
FORTY-FOURTH ASSEMBLY DISTRICT
Eau Claire County:
  Town of Bridge Creek
  Town of Brunswick
  Town of Clear Creek
  Town of Drammen
  Town of Fairchild
  Town of Lincoln
  Town of Otter Creek
  Town of Pleasant Valley
  Town of Washington
  Village of Augusta
  Village of Fairchild
  Village of Fall Creek
  City of Altoona
  City of Eau Claire, wards 2-5, 13, 15,
    17-20
FORTY-FIFTH ASSEMBLY DISTRICT
Jackson County
Monroe County:
  Monroe County except that portion within
    Assembly District Thirty-five
FORTY-SIXTH ASSEMBLY DISTRICT
Oneida County
Vilas County
FORTY-SEVENTH ASSEMBLY DISTRICT
Price County
Rusk County
Barron County:
  Town of Chetek
  City of Chetek
Taylor County:
  Town of Browning
  Town of Chelsea
  Town of Cleveland
  Town of Goodrich
  Town of Greenwood
  Town of Grover
  Town of Hammel
  Town of Jump River
  Town of McKinley
  Town of Medford
  Town of Molitor
  Town of Pershing
  Town of Rib Lake
  Town of Westboro
  Village of Rib Lake
  City of Medford
FORTY-EIGHTH ASSEMBLY DISTRICT
Florence County
Forest County
Menominee County
Langlade County:
  Town of Ainsworth
  Town of Evergreen
  Town of Langlade
  Town of Norwood
  Town of Polar
  Town of Price
  Town of Rolling
  Town of Wolf River
  Village of White Lake
Marathon County:
  Town of Harrison
  Town of Plover
Marinette County:
  Town of Amberg
  Town of Athelstane
  Town of Beecher
  Town of Dunbar
  Town of Goodman
  Town of Niagara
  Town of Pembine
*648
  Town of Silver Cliff
  Town of Wausaukee
  Village of Niagara
  Village of Wausaukee
Oconto County:
  Town of Armstrong
  Town of Breed
  Town of Doty
  Town of How
  Town of Lakewood
  Town of Riverview
  Town of Townsend
Shawano County:
  Town of Almon
  Town of Aniwa
  Town of Bartelme
  Town of Birnamwood
  Town of Fairbanks
  Town of Germania
  Town of Grant
  Town of Gresham
  Town of Herman
  Town of Hutchins
  Town of Morris
  Town of Red Springs
  Town of Seneca
  Town of Tigerton
  Town of Wittenberg
  Village of Aniwa
  Village of Birnamwood
  Village of Bowler
  Village of Eland
  Village of Mattoon
  Village of Wittenberg
FORTY-NINTH ASSEMBLY DISTRICT
Douglas County
Bayfield County:
  Town of Barnes
  Town of Hughes
  Town of Iron River
  Town of Orienta
  Town of Oulu
  Town of Port Wing
FIFTIETH ASSEMBLY DISTRICT
Ashland County
Iron County
Sawyer County
Bayfield County:
  All of Bayfield County except
    Town of Barnes
    Town of Hughes
    Town of Iron River
    Town of Orienta
    Town of Oulu
    Town of Port Wing
FIFTY-FIRST ASSEMBLY DISTRICT
Washburn County
Barron County:
  All of Barron County except
    Town of Chetek
    Town of Dovre
    Town of Sioux Creek
    Village of New Auburn (that part located
    in Barron County)
    City of Chetek
FIFTY-SECOND ASSEMBLY DISTRICT
Marinette County:
  Town of Beaver
  Town of Grover
  Town of Lake
  Town of Middle Inlet
  Town of Peshtigo
  Town of Porterfield
  Town of Pound
  Town of Stephenson
  Town of Wagner
  Village of Coleman
  Village of Crivitz
  Village of Pound
  City of Marinette
  City of Peshtigo
Oconto County:
  Town of Abrams
  Town of Bagley
  Town of Brazeau
  Town of Lena
  Town of Little River
  Town of Little Suamico
  Town of Maple Valley
  Town of Oconto
*649
  Town of Pensaukee
  Town of Spruce
  Town of Stiles
  Village of Lena
  Village of Suring
  City of Oconto
FIFTY-THIRD ASSEMBLY DISTRICT
Brown County:
  Town of Pittsfield
  Town of Suamico
  Village of Howard
  Village of Pulaski
  City of Green Bay, wards 7-12, 21, 25,
    27-35
FIFTY-FOURTH ASSEMBLY DISTRICT
Oconto County:
  Town of Chase
  Town of Gillett
  Town of Morgan
  Town of Oconto Falls
  Town of Underhill
  City of Gillett
  City of Oconto Falls
Outagamie County:
  Town of Black Creek
  Town of Center
  Town of Cicero
  Town of Maine
  Town of Oneida
  Town of Osborn
  Town of Seymour
  Village of Black Creek
  Village of Nichols
  City of Seymour
Shawano County:
  Town of Angelica
  Town of Belle Plaine
  Town of Bonduel
  Town of Green Valley
  Town of Hartland
  Town of Lessor
  Town of Maple Grove
  Town of Navarino
  Town of Pella
  Town of Richmond
  Town of Washington
  Town of Waukechon
  Town of Wescott
  Village of Cecil
  City of Shawano
FIFTY-FIFTH ASSEMBLY DISTRICT
Barron County:
  Town of Dovre
  Town of Sioux Creek
  Village of New Auburn (that part located
    in Barron County)
Chippewa County:
  Town of Auburn
  Town of Birch Creek
  Town of Bloomer
  Town of Cleveland
  Town of Cooks Valley
  Town of Eagle Point
  Town of Estella
  Town of Hallie
  Town of Howard
  Town of Lake Holcombe
  Town of Ruby
  Town of Sampson
  Town of Tilden
  Town of Wheaton
  Town of Woodmohr
  Village of New Auburn (that part located
    in Chippewa County)
  City of Bloomer
  City of Chippewa Falls
  City of Cornell
Dunn County:
  Town of Colfax
  Town of Dunn
  Town of Elk Mound
  Town of Grant
  Town of Peru
  Town of Red Cedar
  Town of Rock Creek
  Town of Sand Creek
  Town of Spring Brook
  Town of Tainter
  Village of Colfax
  Village of Elk Mound
*650 FIFTY-SIXTH ASSEMBLY DISTRICT
Chippewa County:
  Town of Anson
  Town of Arthur
  Town of Colburn
  Town of Delmar
  Town of Edson
  Town of Goetz
  Town of Lafayette
  Town of Sigel
  Village of Boyd
  Village of Cadott
  City of Stanley
  City of Eau Claire (that part located in
    Chippewa County, ward 16)
Eau Claire County:
  Town of Ludington
  Town of Seymour
  Town of Union
  Town of Wilson
  City of Eau Claire, wards 1, 6-12, 14
FIFTY-SEVENTH ASSEMBLY DISTRICT
Clark County
Marathon County:
  Town of Brighton
  Town of Eau Pleine
  Town of Holton
  Town of Hull
  Town of McMillan
  Town of Spencer
  Village of Spencer
  Village of Unity (that part located in
    Marathon County)
  City of Abbotsford (that part located in
    Marathon County)
  City of Colby (that part located in Marathon
    County)
Taylor County:
  Town of Aurora
  Town of Deer Creek
  Town of Ford
  Town of Holway
  Town of Little Black
  Town of Maplehurst
  Town of Roosevelt
  Town of Taft
  Village of Gilman
  Village of Lublin
  Village of Stetsonville
FIFTY-EIGHTH ASSEMBLY DISTRICT
Portage County:
  Town of Alban
  Town of Amherst
  Town of Dewey
  Town of Hull
  Town of New Hope
  Town of Sharon
  Town of Stockton
  Village of Amherst
  Village of Amherst Junction
  Village of Nelsonville
  Village of Park Ridge
  Village of Rosholt
  Village of Whiting
  City of Stevens Point
Waupaca County:
  Town of Dupont
  Town of Harrison
  Town of Helvetia
  Town of Iola
  Town of St. Lawrence
  Town of Scandinavia
  Town of Union
  Town of Wyoming
  Village of Big Falls
  Village of Iola
  Village of Ogdensberg
  Village of Sandinavia
  City of Marion
FIFTY-NINTH ASSEMBLY DISTRICT
Portage County:
  Town of Almond
  Town of Belmont
  Town of Buena Vista
  Town of Grant
  Town of Lanark
  Town of Linwood
  Town of Pine Grove
  Town of Plover
  Village of Almond
*651
  Village of Plover
Waupaca County:
  Town of Dayton
  Town of Farmington
Wood County:
  Town of Grand Rapids
  Village of Biron
  Village of Port Edwards
  City of Wisconsin Rapids
SIXTIETH ASSEMBLY DISTRICT
Marathon County:
  City of Marshfield (that part located in
    Marathon County)
Portage County:
  Town of Carson
  Town of Eau Pleine
  Village of Junction City
  Village of Milladore (that part located in
    Portage County)
Wood County:
  All of Wood County except:
    Town of Grand Rapids
    Village of Biron
    Village of Port Edwards
    City of Wisconsin Rapids
SIXTY-FIRST ASSEMBLY DISTRICT
Lincoln County
Langlade County:
  Town of Ackley
  Town of Antigo
  Town of Elcho
  Town of Neva
  Town of Parrish
  Town of Peck
  Town of Summit
  Town of Upham
  Town of Vilas
  City of Antigo
Marathon County:
  Town of Berlin
  Town of Hamburg
  Town of Hewitt
  Town of Maine
  Town of Texas
  Village of Brokaw
SIXTY-SECOND ASSEMBLY DISTRICT
Marathon County:
  Town of Bergen
  Town of Bern
  Town of Cassel
  Town of Cleveland
  Town of Day
  Town of Emmet
  Town of Frankfort
  Town of Green Valley
  Town of Halsey
  Town of Johnson
  Town of Marathon
  Town of Mosinee
  Town of Rib Falls
  Town of Rib Mountain
  Town of Rietbrock
  Town of Stettin
  Town of Wien
  Village of Athens
  Village of Edgar
  Village of Fenwood
  Village of Marathon City
  Village of Stratford
  City of Mosinee
  City of Wausau, Wards 11-25
SIXTY-THIRD ASSEMBLY DISTRICT
Marathon County:
  Town of Bevent
  Town of Easton
  Town of Elderon
  Town of Franzen
  Town of Guenther
  Town of Hatley
  Town of Knowlton
  Town of Kronenwetter
  Town of Norrie
  Town of Reid
  Town of Ringle
  Town of Wausau
  Town of Weston
  Village of Elderon
  Village of Rothschild
  City of Schofield
  City of Wausau, Wards 1-10
*652 SIXTY-FOURTH ASSEMBLY DISTRICT
Jefferson County:
  Town of Palmyra
  Town of Sullivan
  Village of Palmyra
Walworth County:
  Town of LaGrange
  Town of Whitewater
Waukesha County:
  Town of Eagle
  Town of Mukwonago
  Town of Ottawa
  Town of Summit
  Town of Waukesha
  Village of Dousman
  Village of Eagle
  Village of Mukwonago
  City of Delafield
  City of Waukesha, Wards 24-27, 30, 31
SIXTY-FIFTH ASSEMBLY DISTRICT
Waukesha County:
  Town of Pewaukee except Wards 1-3
  City of Waukesha except Wards 24-27,
    30, 31
SIXTY-SIXTH ASSEMBLY DISTRICT
Washington County:
  Town of Erin
Waukesha County:
  Town of Delafield
  Town of Genesee
  Town of Merton
  Town of Oconomowoc
  Town of Pewaukee, Ward 3
  Village of Chenequa
  Village of Hartland
  Village of Lac La Belle
  Village of Merton
  Village of Nashotah
  Village of North Prairie
  Village of Oconomowoc Lake
  Village of Wales
  City of Oconomowoc
SIXTY-SEVENTH ASSEMBLY DISTRICT
Milwaukee County:
  City of Wauwatosa except Wards 9 and
    21
SIXTY-EIGHTH ASSEMBLY DISTRICT
Milwaukee County:
  City of Wauwatosa, Wards 9 and 21
  City of Milwaukee, Wards 296-298, 301,
    302
Waukesha County:
  Village of Butler
  Village of Elm Grove
  Village of Menomonee Falls, Wards 14,
    18, 20
  City of Brookfield, Wards 1-6, 8, 9, 14, 15,
    17, 21-24
SIXTY-NINTH ASSEMBLY DISTRICT
Washington County:
  Town of Richfield, Wards 1, 3-7, 13-15
Waukesha County:
  Town of Lannon
  Town of Lisbon
  Town of Pewaukee, Wards 1 and 2
  Village of Menomonee Falls except
    Wards 14, 18 and 20
  Village of Pewaukee
  Village of Sussex
SEVENTIETH ASSEMBLY DISTRICT
Ozaukee County:
  Town of Cedarburg
  Village of Thiensville
  City of Cedarburg
  City of Grafton
  City of Mequon, Wards 2, 4-8, 12, 13
Washington County:
  Town of Germantown
  Town of Richfield, Wards 9, 11, 12
  Village of Germantown
SEVENTY-FIRST ASSEMBLY DISTRICT
Ozaukee County:
  Town of Belgium
*653
  Town of Grafton
  Town of Port Washington
  Town of Saukville
  Village of Belgium
  Village of Saukville
  City of Mequon, Wards 1, 3, 9-11, 14-16
  City of Port Washington
Sheboygan County:
  Town of Holland
  Town of Lima
  Town of Wilson
  Village of Cedar Grove
  Village of Oostburg
  City of Sheboygan, Wards 7 and 8
SEVENTY-SECOND ASSEMBLY DISTRICT
Ozaukee County:
  Village of Newburg (part)
Washington County:
  Town of Farmington
  Town of Fredonia
  Town of Jackson
  Town of Polk
  Town of Richfield, Wards 2, 8 and 10
  Town of Trenton
  Town of West Bend
  Village of Fredonia
  Village of Jackson
  Village of Newburg (part)
  Village of Slinger
  City of West Bend
SEVENTY-THIRD ASSEMBLY DISTRICT
Door County
Kewaunee County
Brown County:
  Town of Green Bay
  Town of Scott
SEVENTY-FOURTH ASSEMBLY DISTRICT
Brown County:
  Town of Eaton
  Town of Humboldt
  Town of Morrison
  Town of New Denmark
  Village of Denmark
Calumet County:
  Town of Charleston
  Town of Rantoul
  Village of Hilbert
  Village of Potter
Manitowoc County:
  Town of Cato
  Town of Cooperstown
  Town of Eaton
  Town of Franklin
  Town of Gibson
  Town of Kossuth
  Town of Manitowoc Rapids
  Town of Maple Grove
  Town of Mishicot
  Town of Rockland
  Town of Two Creeks
  Town of Two Rivers
  Village of Francis Creek
  Village of Kellnersville
  Village of Maribel
  Village of Mishicot
  Village of Reedsville
  Village of Valders
  Village of Whitelaw
  City of Two Rivers
SEVENTY-FIFTH ASSEMBLY DISTRICT
Brown County:
  Town of Allouez
  Town of Bellevue
  City of Green Bay, Wards 1-6, 13-20, 22
SEVENTY-SIXTH ASSEMBLY DISTRICT
Calumet County:
  City of Kiel (that part located in Calumet
    County)
Manitowoc County:
  Town of Centerville
  Town of Liberty
  Town of Manitowoc
  Town of Meeme
  Town of Newton
*654
  Town of Schleswig
  Village of Cleveland
  Village of St. Nazianz
  City of Manitowoc
  City of Kiel (that part located in Manitowoc
    County)
Sheboygan County:
  Town of Mosel
SEVENTY-SEVENTH ASSEMBLY DISTRICT
Sheboygan County:
  Town of Sheboygan
  Village of Kohler
  City of Sheboygan, Wards 1-6, 9-16
SEVENTY-EIGHTH ASSEMBLY DISTRICT
Calumet County:
  Town of New Holstein
  City of New Holstein
Fond du Lac County:
  Town of Calumet
  Town of Marshfield
  Town of Osceola
  Town of Taycheeda
  Village of Mt. Calvary
  Village of St. Cloud
Sheboygan County:
  Town of Greenbush
  Town of Herman
  Town of Lyndon
  Town of Mitchell
  Town of Plymouth
  Town of Rhine
  Town of Russell
  Town of Scott
  Town of Sheboygan Falls
  Town of Sherman
  Village of Adell
  Village of Cascade
  Village of Elkhart Lake
  Village of Glenbeulah
  Village of Howards Grove
  Village of Random Lake
  Village of Waldo
  City of Plymouth
  City of Sheboygan Falls
SEVENTY-NINTH ASSEMBLY DISTRICT
Outagamie County:
  Town of Grand Chute
  City of Appleton, Wards 1, 3, 4, 6-8, 12,
    14-19
EIGHTIETH ASSEMBLY DISTRICT
Winnebago County:
  Town of Clayton
  Town of Menasha
  Town of Winchester
  Town of Winneconne
  Village of Winneconne
  City of Menasha
  City of Neenah, Wards 1, 5, 7-10, 12, 14
EIGHTY-FIRST ASSEMBLY DISTRICT
Winnebago County:
  Town of Neenah
  Town of Oshkosh
  Town of Vinland
  City of Neenah, Wards 2-4, 6, 11, 13, 15,
    16
  City of Oshkosh, Wards 29-34, 37, 41-43
EIGHTY-SECOND ASSEMBLY DISTRICT
Calumet County:
  Town of Brillion
  Town of Brothertown
  Town of Chilton
  Town of Harrison
  Town of Stockbridge
  Town of Woodville
  Village of Sherwood
  Village of Stockbridge
  City of Brillion
  City of Chilton
  City of Appleton (that part located in
    Calumet County  Wards 9, 13, 22, 23)
Outagamie County:
  Town of Buchanan
  Village of Combined Locks
  Village of Kimberly
*655
  City of Appleton, Wards 2, 5, 10, 11, 20,
    24
Winnebago County:
  City of Appleton (that part located in
  Winnebago County  Ward 21)
EIGHTY-THIRD ASSEMBLY DISTRICT
Brown County:
  Town of DePere
  Town of Glenmore
  Town of Holland
  Town of Lawrence
  Town of Rockland
  Town of Wrightstown
  Village of Wrightstown
  City of DePere (All of the city of DePere
    except Ward 9)
Outagamie County:
  Town of Freedom
  Town of Kaukauna
  Town of Vandenbroek
  Village of Little Chute
  City of Kaukauna
EIGHTY-FOURTH ASSEMBLY DISTRICT
Brown County:
  Town of Hobart
  Village of Ashwaubenon
  City of DePere, Ward 9
  City of Green Bay, Wards 23, 24, 26,
    36-46
EIGHTY-FIFTH ASSEMBLY DISTRICT
Outagamie County:
  Town of Bovina
  Town of Dale
  Town of Deer Creek
  Town of Ellington
  Town of Greenville
  Town of Hortonia
  Town of Liberty
  Town of Maple Creek
  Village of Bear Creek
  Village of Hortonville
  Village of Shiocton
  City of New London (that part located in
    Outagamie County)
Waupaca County:
  Town of Bear Creek
  Town of Caledonia
  Town of Fremont
  Town of Larrabee
  Town of Lebanon
  Town of Lind
  Town of Little Wolf
  Town of Matteson
  Town of Mukwa
  Town of Royalton
  Town of Waupaca
  Town of Weyauwega
  Village of Embarrass
  Village of Fremont
  City of Clintonville
  City of Manawa
  City of Waupaca
  City of Weyauwega
  City of New London (that part located in
    Waupaca County)
Winnebago County:
  Town of Poygan
  Town of Wolf River
EIGHTY-SIXTH ASSEMBLY DISTRICT
Green Lake County
Fond du Lac County:
  Town of Alto
  Town of Metomen
  Town of Ripon
  Village of Brandon
  Village of Fairwater
  City of Ripon
Waushara County:
Waushara County except:
  Town of Plainfield
  Village of Plainfield
EIGHTY-SEVENTH ASSEMBLY DISTRICT
Adams County
Juneau County
Marquette County
Waushara County:
  Town of Plainfield
*656
  Village of Plainfield
EIGHTY-EIGHTH ASSEMBLY DISTRICT
Dodge County:
  Town of Ashippun
  Town of Brownsville
  Town of Herman
  Town of Hubbard
  Town of Lomira
  Town of Rubicon
  Town of Theresa
  Town of Williamstown
  Village of Iron Ridge
  Village of Kekoskee
  Village of Lomira
  Village of Neosho
  Village of Theresa
  City of Horicon
  City of Mayville
Fond du Lac County:
  Town of Ashford
  Town of Auburn
  Village of Campbellsport
Washington County:
  Town of Addison
  Town of Barton
  Town of Hartford
  Town of Kewaskum
  Town of Wayne
  Village of Kewaskum
  City of Hartford
EIGHTY-NINTH ASSEMBLY DISTRICT
Fond du Lac County:
  Town of Eden
  Town of Empire
  Town of Fond du Lac
  Town of Forest
  Village of Eden
  Village of North Fond du Lac
  City of Fond du Lac
NINETIETH ASSEMBLY DISTRICT
Fond du Lac County:
  Town of Byron
  Town of Eldorado
  Town of Friendship
  Town of Lamartine
  Town of Oakfield
  Town of Rosendale
  Town of Springvale
  Town of Waupun
  Village of Oakfield
  Village of Rosendale
Winnebago County:
  Town of Algoma
  Town of Black Wolf
  Town of Nekimi
  Town of Nepeuskun
  Town of Omro
  Town of Rushford
  Town of Utica
  City of Omro
  City of Oshkosh, Wards 35, 36, 38-40, 44,
    45
NINETY-FIRST ASSEMBLY DISTRICT
Richland County:
  Richland County except that portion
    within the thirty-ninth Assembly District
Sauk County:
  Sauk County except:
    Town of Greenfield
    Town of Merrimac
    Village of Merrimac
    City of Wisconsin Dells
    That portion within the thirty-eighth
    Assembly District
NINETY-SECOND ASSEMBLY DISTRICT
Columbia County
Dodge County:
  Town of Westford
  Village of Randolph
Sauk County:
  Town of Greenfield
  Town of Merrimac
  Village of Merrimac
  City of Wisconsin Dells
*657 NINETY-THIRD ASSEMBLY DISTRICT
Dane County:
  Town of Berry
  Town of Black Earth
  Town of Cross Plains
  Town of Dane
  Town of Mazomanie
  Town of Middleton
  Town of Roxbury
  Town of Springfield
  Town of Vermont
  Town of Vienna
  Town of Westport
  Village of Black Earth
  Village of Cross Plains
  Village of Dane
  Village of Maple Bluff
  Village of Mazomanie
  Village of Waunakee
  City of Madison, Wards 15-18
  City of Middleton, except Ward 5
NINETY-FOURTH ASSEMBLY DISTRICT
Dane County:
  Village of Shorewood Hills
  City of Madison, Wards 50-66
  City of Middleton, Ward 5
NINETY-FIFTH ASSEMBLY DISTRICT
Dane County:
  Town of Madison
  City of Madison, Wards 30-32, 34-42, 44-49
NINETY-SIXTH ASSEMBLY DISTRICT
Dane County:
  City of Madison, Wards 6, 7, 12, 19-29, 33,
    43
NINETY-SEVENTH ASSEMBLY DISTRICT
Dane County:
  Town of Blue Mounds
  Town of Dunn
  Town of Fitchburg
  Town of Montrose
  Town of Oregon
  Town of Perry
  Town of Primrose
  Town of Rutland
  Town of Springdale
  Town of Verona
  Village of Belleville (part)
  Village of Blue Mounds
  Village of Brooklyn (part)
  Village of Mount Horeb
  Village of Oregon
  City of Verona
Green County:
  Town of Brooklyn
  Town of Exeter
  Town of New Glarus
  Town of York
  Village of Belleville (part)
  Village of Brooklyn (part)
  Village of New Glarus
Rock County:
  Town of Union
  City of Evansville
NINETY-EIGHTH ASSEMBLY DISTRICT
Dane County:
  Town of Burke
  Town of Blooming Grove
  Village of McFarland
  City of Madison, Wards 1-5, 8-11, 13, 14
  City of Monona
  City of Sun Prairie, Wards 7, 8
NINETY-NINTH ASSEMBLY DISTRICT
Dane County:
  Town of Albion
  Town of Bristol
  Town of Christiana
  Town of Cottage Grove
  Town of Deerfield
  Town of Dunkirk
  Town of Medina
  Town of Pleasant Spring
  Town of Sun Prairie
  Town of Windsor
  Town of York
*658
  Village of Cambridge
  Village of Cottage Grove
  Village of Deerfield
  Village of DeForest
  Village of Marshall
  Village of Rockdale
  City of Stoughton
  City of Sun Prairie except Wards 7, 8
Jefferson County:
  Village of Cambridge (part)

ORDER
On page 17 of our reapportionment decision and order of June 9, 1982 we stated:
"We have tried to be as accurate as possible in drafting our plan. For the reasons stated above, and due to the enormity of the task, however, we recognize the possibility that arithmetic and/or inclusion-exclusion error could slip into the final product. For this reason we request that Dr. H. Rupert Theobald, Chief of the Wisconsin Legislative Reference Bureau, review our plan as soon as possible and advise us if any corrections are necessary."
Dr. Theobald and his staff at the Wisconsin Legislative Reference Bureau reviewed our plan as requested and on June 15, 1982 we received his corrections. His corrections, copied and attached to this decision as Exhibit A, with the exception of the changes regarding the City of Brookfield are adopted by the court and the order of June 9, 1982 is accordingly amended to reflect the changes.
Exhibit A advised us that on June 14, 1982, it was learned that the previously supplied ward population data for the City of Brookfield contained errors. Because our plan divided the city, the new data for Brookfield increased the population of our plan's Assembly District 30 by 653 from 47,530 to 48,183. The new data reduced the population of our plan's Assembly District 68 by 653 from 47,471 to 46,818.
As originally contemplated by the court, the deviations in Assembly Districts 30 and 68 were a very acceptable 0% and .12%. With the data changes, the districts become the highest and lowest in our plan and we deem their deviation to be unacceptable. Accordingly, we order the following changes:

AD 30 loses City of Brookfield ward 16 and gains the City's ward 17

AD 68 loses City of Brookfield ward 17 and gains the City's ward 16
As a result of this shift, the new figures for the districts are as follows:


AD 30      47,437       -94       -.20%
AD 68      47,564       +33       +.07%

The component lists for Assembly Districts 30 and 68 are amended to reflect this change, as are the Senate district figures for the districts that include AD 30 and AD 68. The changes do not affect the deviation range of the court's plan which remains at 1.74%.
In light of the foregoing, the following amendments to the plan are made:
1. The description of the Thirtieth Assembly District, found at page (e) of the components list, is amended to read:
THIRTIETH ASSEMBLY DISTRICT
Waukesha County:
Town of Brookfield
City of Brookfield, wards 7, 10-13, 17-20
City of New Berlin, except ward 21
2. The description of the Sixty-eighth Assembly District, found at page (s) of the components list, is amended to read:
SIXTY-EIGHTH ASSEMBLY DISTRICT
Milwaukee County:
City of Milwaukee, wards 296-298, 301, 302
City of Wauwatosa, wards 9 and 21
Waukesha County:
Village of Butler
Village of Elm Grove
Village of Menomonee Falls, wards 14, 18, 20
City of Brookfield, wards 1-6, 8, 9, 14-16, 21-24
3. The population statistics for Assembly Districts Thirty and Sixty-eight, found *659 at pages i and ii respectively, are amended to read:


Assembly                       Deviation from Norm
District       Population      People   Percentage
   30            47,437         -94       -.20%
   68            47,564         +33       +.07%

4. The population statistics for Senate Districts 10 and 23, found at pages II. and III. respectively, should read:


    SD 10
    AD 28   47,616
    AD 29   47,796
    AD 30   47,437
           _______
           142,849        +258       +.18%
   SD 23
   AD 67   47,198
   AD 68   47,564
   AD 69   47,125
          _______
          142,004         -587       -.41%
(NOTE: The reference here is to Senate Districts
       10 and 23 as found in the
       Court's Reapportionment Plan of
       June 9, 1982. Because all Senate
       districts are renumbered later in this
       order, 10 will be changed to 28, and
       23 will be changed to 33.)

In addition to the changes announced above, several of the parties have moved that we adopt various changes in the numbering system used in our plan to designate Senate districts. The plaintiffs have also suggested that in one instance the grouping pattern of Assembly districts within a Senate district be changed. These matters were argued by the parties in court on June 15, 1982 and were taken under advisement.
On page 16 of our decision of June 9, 1982 with regard to incumbent residency we stated:
"In our order of April 23, 1982 we reviewed some of the options available to us, including the option of drafting our own plan and stated: `In judicially enacting any plan, incumbent residency will not be a consideration of this court.' We have been faithful to that pledge. At no time in the drafting of this plan did we consider where any incumbent legislator resides or whether our plan would inure to the political benefit of any one person or party.
"While our plan has been drafted without incumbency considerations, we were mindful of the fact that the fall elections only call for the election of Senators presently holding odd numbered Senate seats. Consequently, the residents of Wisconsin presently living in even numbered Senate districts will not be electing Senators under our plan until 1984. To minimize the number of people affected by our plan as it relates to Senate districts, we have tried, as much as possible consistent with the principle of one person, one vote, to use even numbers for the Senate districts in our plan that roughly correspond to areas assigned to even numbered districts in the 1972 act.
"Because all ninety-nine members of the state Assembly will be selected under this plan, we saw no reason to adhere to any numbering system for Assembly districts that related to the 1972 law."
The Democratic party leaders, intervenors Fred A. Risser and Ed G. Jackamonis, have argued in motion papers filed on June 15, 1982 that the court's plan contains serious constitutional flaws because it "... provides no vote and no representation in the Senate for 713,225 Wisconsin residents from January, 1983 until January, 1985." (Brief In Support Of Motion For Stay Pending Appeal, p. 2). While this change may have some emotional appeal, we believe it to be a house of cards that collapses when exposed to even the gentle breeze of cursory analysis. We believe the argument to be contrary to Wisconsin law (See: December 15, 1953 opinion of the Wisconsin Attorney General on the point) and contrary to common sense. The "serious errors," however, can be corrected, according to the motion papers, by simply assigning different numbers to five Senate districts.
In addition to the Democrats, other parties, particularly Governor Dreyfus, have suggested that the numbering system be changed. The changes are not urged to avoid error but rather to make our plan more consistent with the numbering system used in 1972. We believe the suggestions to have merit and because none of them go to the basic design or integrity of our plan we adopt them and order the following:


*660
SD   1 in the court's plan is renumbered SD   7
"    2 "   "    "       "   "     "      "    4
"    3 "   "    "       "   "     "      "    5
"    4 "   "    "       "   "     "      "    6
"    5 "   "    "       "   "     "      "    3
"    6 "   "    "       "   "     "      "    8
"    7 "   "    "       "   "     "      "   21
"    8 "   "    "       "   "     "      "   22
"    9 "   "    "       "   "     "      "   15
"   10 "   "    "       "   "     "      "   28
"   11 "   "    "       "   "     "      "   13
"   12 "   "    "       "   "     "      "   32
"   13 "   "    "       "   "     "      "   17
"   14 "   "    "       "   "     "      "   10
"   15 "   "    "       "   "     "      "   31
"   16 "   "    "       "   "     "      "   12
"   17 "   "    "       "   "     "      "   25
"   18 "   "    "       "   "     "      "   30
"   19 "   "    "       "   "     "      "   23
"   20 "   "    "       "   "     "      "   24
"   21 "   "    "       "   "     "      "   29
"   22 "   "    "       "   "     "      "   11
"   23 "   "    "       "   "     "      "   33
"   24 "   "    "       "   "     "      "   20
"   25 "   "    "       "   "     "      "    1
"   26 "   "    "       "   "     "      "    9
"   27 "   "    "       "   "     "      "   19
"   28 "   "    "       "   "     "      "    2
"   29 "   "    "       "   "     "      "   14
"   30 "   "    "       "   "     "      "   18
"   31 "   "    "       "   "     "      "   27
"   32 "   "    "       "   "     "      "   26
"   33 "   "    "       "   "     "      "   16

Consistent with these numerical changes, we believe it appropriate that changes be made in the components of four of the Senate districts as renumbered. Therefore, the following four changes are made:
1. Senate District 2 as renumbered by this order shall consist of Assembly Districts 54, 82, 83
2. Senate District 30 as renumbered by this order shall consist of Assembly Districts 52, 53, and 84.
3. Senate District 12 as renumbered by this order shall consist of Assembly Districts 46, 48, and 61
4. Senate District 29 as renumbered by this order shall consist of Assembly Districts 47, 62, and 63.
The changes in Senate Districts 2 and 30 as renumbered were suggested by the Democrats. The changes in Senate Districts 12 and 29 as renumbered were not suggested by anyone but appear to us to be consistent with the theory espoused by the Democrats and obviate the Republican suggestion that we issue an order allowing Senator Clifford Krueger to reside outside of his district.
We request that Dr. Theobald incorporate the changes ordered herein into his previously prepared analysis and submit an amended analysis to us as soon as possible.
SO ORDERED.

EXHIBIT A

APPARENT TECHNICAL ERRORS:
The review of the court's redistricting plan by the legislative reference bureau (LRB) was limited to an independent recompiling, from the text and maps supplied with the court's order, of the text describing each assembly district and the statistics of population for that district.
In making this review, 7 types of errors were encountered:
(1) OMISSIONS.
A.Dist.29 Assembly district 29 contains the town of Vernon in Waukesha county. The town surrounds the village of Big Bend. Inasmuch as both the court and the LRB established the identical district population number  47,796  the failure to list the village as one of the components of the district as shown on page "(e)" appears to have been an inadvertent omission.
A.Dist.41 Assembly district 41 contains the town of Cady in St. Croix county. The town surrounds that part of the village of Spring Valley which is located in St. Croix county (the remainder of the territory of the village of Spring Valley, including the entire population of that village, is located in Pierce county). The failure to list the St. Croix county part in the components of the assembly district as shown on page "(i)" does not affect the population total  47,818  for A.Dist.41.
(2) APPARENT ERRORS IN ADDITION. In two cases, the LRB was unable to find a reason why the numbers compiled by the LRB did not agree with those published by the court:
A.Dist.6 Court: 47,509; LRB: 47,533. Difference: 24.
*661 A.Dist.31 Court: 47,586; LRB: 47,587. Difference: 1.
(3) ADJUSTMENTS BASED ON CENSUS CHANGES. All other differences in population numbers appear attributable to the successive census corrections of November 16, 1981, and May 24, 1982:
A.Dist.1 No difference. The 5/24/82 shift of 24 persons was allocated to ward 271 of the city of Milwaukee and ward 1 of the city of St. Francis. Detailed census information will not be available until July.
A.Dist.64 Court: 47,657; LRB: 47,611. Difference: 46. See A.Dist.65.
A.Dist.65 Court: 47,471; LRB: 47,517. Difference: 46. The 5/24/82 census corrections contained a 46-person adjustment affecting the city and town of Waukesha. Inasmuch as A.Dist.64 contains the entire town of Waukesha, the adjustment was allocated to ward 26 of the city of Waukesha.
A.Dist.76 Court: 47,316; LRB: 47,327. Difference: 11. The 11/16/81 census corrections contained an 11-person adjustment affecting the town of Liberty and the village of Valders in Manitowoc county. The difference appears to have been attributable to that shift. However, while the court and LRB disagree on the A.Dist.76 population containing the town of Liberty, both agree on the population number for A.Dist. 7447,363  containing the village of Valders.
A.Dist.79 Court: 47,788; LRB: 47,681. Difference: 107. The 5/24/82 census corrections contained a 107-person reduction in the Outagamie county population of the city of Appleton and a 38-person increase in the population of the town of Grand Chute in that county. Since the entire town and a large part of the city are both in this assembly district, the Appleton reduction was allocated to ward 17. Census detail will not be available until July.
A.Dist.90 Court: 47,750  LRB: 47,779. Difference: 29. The 11/16/81 census corrections contained a 29-person increase in the population of the town of Algoma in Winnebago county.
(4) CITY OF BROOKFIELD.
A.Dists.30 and 68 As contained in the court's plan, the 2 assembly districts divide the city of Brookfield in Waukesha county. Based on the ward population data for that city then available, the court and LRB agree on the population totals for A.Dist.30 (47,530) and A.Dist.68 (47,471) and corresponding Senate Districts 10 and 23. On 6/14/82, LRB learned that the city of Brookfield ward population data contained errors. Using the newly-corrected population information, the population of A.Dist.30 is increased by 653 to 48,183, and the population of A.Dist.68 is reduced by 653 to 46,818.
(5) TERMINOLOGY.
A.Dists.34 and 35 The "wards" of the city of La Crosse used in the court's order appear to be the supervisory district wards used by the county. A different ward plan promulgated by the city is under litigation.
(6) MISLABELED MUNICIPALITIES.
A.Dist.21 Sturtevant, in Racine county, is a village (not a city); see page "(c)" of the court's order.
A.Dist.41 Knapp, in Dunn county, is a village (not a town); see page "(h)" of the court's order.
A.Dist.44 Augusta, in Eau Claire county, is a city (not a village); see page "(i)" of the court's order.
A.Dist.48 Gresham and Tigerton, in Shawano county, are villages (not cities); see page "(k)" of the court's order.
A.Dist.54 Bonduel, in Shawano county, is a village (not a town); see page "(n)" of the court's order.
A.Dist.63 Hatley, in Marathon county, is a village (not a town); see page "(r)" of the court's order.
A.Dist.69 Lannon, in Waukesha county, is a village (not a town); see page "(s)" of the court's order.
A.Dist.70 Grafton, in Ozaukee county, is a village (not a city); see page "(s)" of the court's order.
*662 A.Dist.72 The town and village of Fredonia are in Ozaukee county; (not Washington county); see page "(t)" of the court's order.
A.Dist.88 Brownsville, in Dodge county, is a village (not a town); see page "(y)" of the court's order.
(7) MAP CORRECTIONS.
A.Dist.83 The district, in the Brown county/Outagamie county area, was not shown on either map panel "M2a" or "M2b" of the court's order.
Senate District 10, as shown on map panel "M3b", failed to include the western part of the city of Oak Creek which is correctly shown as a part of A.Dist.28 on map panel "M16".
NOTES
[1]  For example, the hastily conceived plan (LRB-5659/1 as amended by LRBa5675/1 and LRBa5674/1) has an assembly deviation range of 6.02%, a rate that may very well be constitutionally unacceptable, as the deviations do not appear to be the result of efforts to adhere to a state policy directed toward maintaining the integrity of political subdivisions. See Mahan v. Howell, 410 U.S. 315, 93 S. Ct. 979, 35 L. Ed. 2d 320 (1973).
[2]  The Constitution also requires adherence to precinct lines, but Wisconsin no longer has precincts.
[3]  The data compilations have not been challenged and are, for that reason, accepted as true.
[4]  The remaining city of Milwaukee split districts are number 6, with 25,142 city residents to 22,367 non-city, and number 68, where 9,664 city residents join residents of Waukesha County in forming a district.
[5]  We wish to note that two of our law clerks, Thomas R. Streifender, Case-Western Reserve University, A.B., 1970; Marquette University Law School, J.D., 1980; and William F. Brown, University of Wisconsin, B.A., 1977; Harvard University Law School, J.D., 1980, have worked closely with us on this project, and that their contributions to our efforts have been considerable.
[6]  On March 23, 1981, the state's population was certified as 4,705,335. That figure was changed on November 16, 1981 to 4,705,767. The May 24, 1982 correction changed the population to the figure used in our plan, 4,705,521.
[7]  In a letter dated May 13, 1982, Judge Evans asked counsel for the Republican and Democratic parties to authorize Dr. Theobald to provide the court with technical assistance if it so desired. On May 17, 1982, Judge Evans received a letter signed by Assembly Speaker Ed Jackamonis, Senate President Fred Risser and minority party leaders State Representative Tommy Thompson and Senator Walter Chilsen granting the request. The letter from the party leaders, however, stated that Dr. Theobald and his staff, who are dependent on the legislature for such things as pay and budget, recognized that no plan could please every member of the legislature, and that they wished that steps be taken to avoid the appearance that they in any way influenced the courts' decision. To avoid any appearance of influence, the party leaders suggested that a written record be made of any contacts between the court and the Bureau. Because we believed that working with this condition would not be in the courts' interest, we declined to call upon Dr. Theobald or his staff for any technical assistance although the court did call the Bureau approximately eight times to obtain additional maps and census data or to verify conflicting statistical data.